DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1, 3, 5, 7, 9, 11, 13, 15, 17-20 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 3, 5, 7, 9, 11, 13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi, US Pub 2015/0092214 in view of Anezaki et al. [hereafter Anezaki], US Pub 2013/0194631.
             As to claim 1[independent], Takiguchi teaches an image forming apparatus comprising [fig. 2, element 100; 0031]:  
             a display [fig. 2, element 105; 0031, 0036] that displays an operation screen for designating a destination to use a certain function[fig. 2, element 105 & fig. 4; 0031, 0036, 0046-0051 Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using both hard keys/buttons 201-202 and soft keys/buttons 410-412 display on the display screen 203]; and
              a processor, configured to [fig. 2, element 108]:
              detect a first operation being performed on a hardware numeric button [fig. 1, fig. 2, element 105 & fig. 4; 0055-0061 Takiguchi teaches that the processor detects the push on hard keys/buttons 201-202 and caused the display 105 to display a screen i.e. a display screen 203 on which user perform certain functions as the first operation using at least hard keys/buttons 201-202 attached or mounted on the display 105] and a second operation being performed on the operation screen [fig. 1, fig. 2, element 105 & figs. 4, 7 (element 424); 0055-0061, 0087 Takiguchi teaches that the processor detects the push on hard keys/buttons 201-202 and caused the display 105 to display a screen i.e. a display screen 240 on which user perform certain functions as the second operation using at least “soft” hard keys/buttons 424]; 
             Takiguchi doesn’t teach in response to the detection of the first operation being performed on the hardware numeric button that has been additionally attached, directly perform control to shift the operation screen displayed on the display to a first operation screen displaying the destination set based on entry using the hardware numeric button and to display a software operation button including a first operation button having a same function as the hardware numeric button and a second numeric button  for realizing a function other than a function realized by the hardware numeric button within a display screen of the display; and
              in response to the detection of the second operation being performed on the operation screen, perform control to shift the operation screen currently displayed on the display to a second operation screen displaying an option to display the software operation button for entering the destination.
              Anezaki teaches in response to the detection of the first operation being performed on the hardware numeric button that has been additionally attached, directly perform control to shift the operation screen displayed on the display to a first operation screen displaying the destination set based on entry using the hardware numeric button [figs. 9-10; 0096-0105 Anezaki teaches that the hard keys/buttons 33a-b have been detected  which is additionally attached to the printer, and in the response to the detection of the hard keys/buttons 33a-b, the first operation screen has shifted to an operating state for entering destination using the hard keys/buttons 33a-b] and to display a software operation button including a first operation button having a same function as the hardware numeric button and a second numeric button  for realizing a function other than a function realized by the hardware numeric button within a display screen of the display [figs. 7, 9, 11; 0106-0109  Anezaki teaches that in order to perform the second operation using the operation button for entering destination using destination “soft” hard keys/buttons a1-a12 with other numeric keys/buttons as shown in fig. 11, the screen shifted to the second operation screen (see figs. 7, 11) from the first operation screen (see fig. 9)]; and
                in response to the detection of the second operation being performed on the operation screen, perform control to shift the operation screen currently displayed on the display to a second operation screen displaying an option to display the software operation button for entering the destination [figs. 7, 9, 11; 0106-0109  Anezaki teaches that in order to perform the second operation using the operation button for entering destination using destination keys a1-a12, the screen shifted to the second operation screen (see figs. 7, 11) from the first operation screen (see fig. 9)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anezaki teaching to detect hard and soft keys for performing first and second operation related to particular functions to modify Takiguchi’s teaching to which printer detects a state change of an operating element in an operation portion and further displays a simulated image representing operation portion of the printer. A receiving unit receives screen control information. The suggestion/motivation for doing so would have been benefitted to the user to makes able to recognize the operator of the remote operation apparatus can be correctly, so that operability of the printer can be improved effectively. The quality of the image can be ensured.             

               As to claim 3 [dependent from claim 1], Takiguchi teaches wherein 
               in a case where an operation screen (fig. 7, element 420; “setting screen 420”)  for setting information whose entry is possible by only an operation button (fig. 7, element 424; “soft” hard keys/buttons 424”) included in the hardware operation button is displayed [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105. The controller 108 displayed “soft” hard keys/ buttons 424 for the user to realize that the “soft” hard keys/buttons 424 can be used with and as a substitute for the hard keys/buttons 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the “soft” hard keys/buttons 424 which is a soft image of the hard keys/buttons 202], the display controller is configured to: 
             perform control so that a software operation button including only the operation button corresponding to the hardware operation button is displayed within the display screen of the display based on the detection of the hardware operation button not being attached [fig. 2, element 108 & figs. 7-9, element 424; 0031, 0071-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105. The controller 108 displayed the “soft” hard keys/ buttons 424 in which corresponding hard keys/buttons 201-202 are not attached on the display screen (please at least figs. 7-8) and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the “soft” hard keys/buttons 424], and 
               perform control so that the software operation button including only the operation button corresponding to the hardware operation button is not displayed within the display screen of the display based on the detection the hardware operation button being attached [fig. 2, element 105 & fig. 4; 0031, 0036, 0046-0051 Takiguchi teaches that the controller 108 causes the display 105 not to display the “soft” hard keys/ buttons 424, and the display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105].               As to claim 5 [dependent from claim 1], Takiguchi teaches wherein the hardware operation button is an operation button for entry of a numeric value [fig. 4, element 202a; 0051, 0071  Takiguchi teaches that the hard keys/buttons 202a can be used for entering numerals for executing image processing functions corresponding to the hard keys 201].                As to claim 7 [dependent from claim 3], Takiguchi teaches wherein the hardware operation button is an operation button for entry of a numeric value [fig. 4, element 202a; 0051, 0071  Takiguchi teaches that the hard keys/buttons 202a can be used for entering numerals for executing image processing functions corresponding to the hard keys 201].                               As to claim 9 [dependent from claim 1], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element “hard keys/buttons 424”;  0031, 0055, 0072-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105. The controller 108 displayed “soft” hard keys/buttons 424 for the user to realize that the “soft” hard keys/buttons 424 can be used with and as a substitute of the hard keys/buttons 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the “soft” hard keys/buttons 424 (see at least fig. 8 & paras., 0075-0076)].              As to claim 11 [dependent from claim 3], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element “hard keys/buttons 424”;  0031, 0055, 0072-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105. The controller 108 displayed “soft” hard keys/buttons 424 for the user to realize that the “soft” hard keys/buttons 424 can be used with and as a substitute of the hard keys/buttons 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the “soft” hard keys/buttons 424 (see at least fig. 8 & paras., 0075-0076)].                            As to claim 13 [dependent from claim 5], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element “hard keys/buttons 424”;  0031, 0055, 0072-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105. The controller 108 displayed “soft” hard keys/buttons 424 for the user to realize that the “soft” hard keys/buttons 424 can be used with and as a substitute of the hard keys/buttons 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the “soft” hard keys/buttons 424 (see at least fig. 8 & paras., 0075-0076)].                As to claim 15 [dependent from claim 7], Takiguchi teaches wherein the operation screen on which the software operation button is displayed is an operation screen for setting a destination of facsimile transmission [fig. 2, element 108 & figs. 7-9, element “hard keys/buttons 424”;  0031, 0055, 0072-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105. The controller 108 displayed “soft” hard keys/buttons 424 for the user to realize that the “soft” hard keys/buttons 424 can be used with and as a substitute of the hard keys/buttons 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the “soft” hard keys/buttons 424 (see at least fig. 8 & paras., 0075-0076)].                As to claim 17 [dependent from claim 9], Takiguchi teaches wherein the operation button for realizing the function other than the function realized by the hardware operation button is an operation button for selecting a type of line used for facsimile transmission [fig. 2, element 108 & figs. 7-9, element “hard keys/buttons 424”;  0031, 0055, 0072-0079  Takiguchi teaches that the display 105 includes a display screen 203 on which user perform certain functions using at least hard keys/buttons 201-202 attached or mounted on the display 105. The controller 108 displayed “soft” hard keys/buttons 424 for the user to realize that the “soft” hard keys/buttons 424 can be used with and as a substitute of the hard keys/buttons 202 and then the controller 108 shift the screen into operation screen in which user enters destination address or fax number using the “soft” hard keys/buttons 424 (see at least fig. 8 & paras., 0075-0076)].                  As to claims 18-19 [independent], However, the independent claims 18-19 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 18-19 would be rejected based on same rationale as applied to the independent claim 1.


5.        Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi, US Pub 2015/0092214 in view of Anezaki et al. [hereafter Anezaki], US Pub 2013/0194631 and Urasawa, US Pub 2015/0146248.
            As to claim 20 [dependent from claim 1], Takiguchi and Anezaki don’t teach wherein the second operation button having the function other than the function of the hardware operation button is an operation button for successively setting plural destinations.
            Urasawa teaches wherein the second operation button having the function other than the function of the hardware operation button is an operation button for successively setting plural destinations [fig. 5, element 605 & fig. 14; 0051-0052, 0060  Urasawa teaches that the second operating button 605 is pushed (fig. 5, element 605 & 0051-0052) to successively set multiple destinations (fig. 14 & 0060)].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Urasawa teaching to display the button realizing the function for successively setting plural destinations for job to modify Takiguchi and Anezaki’s teaching to generate the for.
Response to Arguments
6.          Applicant’s arguments with respect to claims 1, 3, 5, 7, 9, 11, 13, 15, 17-20   have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.


Conclusion
7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674